Citation Nr: 1230876	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for pulmonary disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to October 1985, and from June 1990 to August 1995.  Additional reserve service has also been reported.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A timely notice of disagreement was received in August 2008 [see 38 C.F.R. § 20.305(a) (2011)], a statement of the case was issued in May 2009, and a substantive appeal was received in July 2009.

The Board notes that although the Veteran initially requested service connection for mycobacterium avium complex (MAC) in March 2007, other pulmonary disorders are also currently shown.  The requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57   (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim").  Accordingly, the Board has recharacterized the Veteran's claim in this matter as one for service connection for pulmonary disability. 

The Board notes that the Veteran was represented by a private attorney, but that such attorney withdrew his representation as evidenced by a May 2012 letter of record.  In June 2012, the RO advised the Veteran of his representation options.  According to the terms of the RO's June 2012 letter to him, since the Veteran failed to appoint another representative, the Veteran is now representing himself.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During service, service treatment records for the Veteran's active duty periods of service include several references to lung complaints.  In October 1985, chest X-ray revealed increased marking in the right lower lobe.  Records dated in the early 1990's also document lung complaints.  A chest CT scan in October 2006 revealed several abnormalities.  

Although the Veteran was afforded a VA examination in April 2009, it appears that this examination may have been limited to consideration of MAC.  Under the circumstances of this case which suggest other pulmonary disorders as well, additional VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence including the Veteran's March 2007 claim form and his April 2009 VA examination report indicates that the Veteran's MAC may have been treated as early as 2004 at the Chico, Redding, or Mather, California VA Medical Centers, and post-service medical records dated prior to October 2006 do not appear to be associated in the Veteran's claims folder.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).

Additionally, the term "active military, naval, or air service" in 38 U.S.C.A. §§ 1110, 1131 includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  In his VA claim, the Veteran reported active duty service from December 1973 to September 1995.  Development by the RO suggests that the period between October 1995 and June 1990 was reserve service.  However, a DD Form 214 of record includes a notation that the Veteran's separation from active duty on October 23, 1985, was for immediate reenlistment on October 24, 1985.  Clarification of the nature of the period of service from October 1985 to June 1990 is appropriate in view of the distinctions set forth in 38 U.S.C.A. § 101(24). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request official verification of the nature of the Veteran's service from October 1985 to June 1990 (active duty, active duty for training, inactive duty training).

2.  The RO should also take appropriate action to obtain all post-service medical records of treatment the Veteran has received for pulmonary problems, including from the Chico, Redding, and Mather, California VA Medical Centers since 2004.  

3.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination by a medical doctor with regard to his pulmonary disability claim, preferably by a pulmonologist or internist.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All current chronic pulmonary disabilities found on examination should be clearly identified. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed pulmonary disability is causally related to any disease, injury, or incident of service?  If so, the examiner is requested to specify the date(s) of such disease, injury, or incident of service.

The examiner should discuss the in-service findings and the disabilities found currently, and furnish reasons for the opinions. 

4.  Thereafter, the RO should review the expanded record and consider the matter of service connection for current chronic pulmonary disability.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


